 


109 HR 3766 IH: To simplify Federal procurement procedures for emergency and disaster relief, and for other purposes.
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3766 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Marchant (for himself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Armed Services and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To simplify Federal procurement procedures for emergency and disaster relief, and for other purposes. 
 
 
1.Special procurement flexibilities for emergency and disaster reliefThe Office of Federal Procurement Policy Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new section: 
 
42.Special Procurement Flexibilities for Emergency and Disaster Relief 
(a)General authority 
(1)During a national emergency declared by Congress or the President or a major disaster declared by the President, the head of an executive agency may use procedures other than competitive procedures pursuant to the provisions in section 2304(c)(7) of title 10, United States Code, or section 303(c)(7) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(7)), without regard to subparagraph (B) of such sections. 
(2)The head of the agency may not use the authority in paragraph (1) unless the head of the agency determines that use of such authority is necessary to facilitate the response to or recovery from the national emergency or major disaster. Such determination shall be in lieu of the determination required by section 2304(c)(7)(A) of title 10, United States Code, or section 303(c)(7)(A) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(7)(A)). 
(b)Additional authoritiesThe head of the executive agency may apply the following provisions of law as if the property or services to be acquired pursuant to the authority in subsection (a) are commercial items: 
(1)Sections 26 and 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 422 and 430). 
(2)Section 2306a of title 10, United States Code. 
(3)Section 304A of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254b).. 
2.Use of VolunteersAt the end of chapter 97 of title 5, United States Code, add the following new section: 
 
9702.Authority to use services of volunteers The Federal Emergency Management Agency may accept the services of volunteers and provide for their incidental expenses to carry out any activity of the Agency except policymaking or law or regulatory enforcement.. 
 
